UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

LILIAN KIRAKA,

                                      Plaintiff,
                                                                     6:18-CV-01264
v.
                                                                     (GLS/TWD)
M & T BANK,

                              Defendants.
_____________________________________________

APPEARANCES:

LILIAN KIRAKA
Plaintiff pro se
60 Freedom Court, Apt. K
Utica, NY 13502

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                             ORDER

       Pro se Plaintiff Lilian Kiraca’s amended complaint (Dkt. No. 7) in her Title VII

employment discrimination complaint against her former employer, Defendant M & T Bank, is

before the Court for initial review pursuant to 28 U.S.C. § 1915(e)(2)(B). After reviewing the

amended complaint, the Court finds that it states a claim sufficient to survive initial review, and

that Plaintiff may continue to proceed with this matter in forma pauperis. (See Dkt. No. 4.) In so

finding, the Court expresses no opinion as to whether Plaintiff’s claims can withstand a properly

filed motion to dismiss or for summary judgment.

       WHEREFORE, it is hereby

       ORDERED that the Clerk shall issue a summons and forward it, along with a copy of the

amended complaint (Dkt. No. 8) and a packet containing General Order 25, which sets forth the
Civil Case Management Plan used by the Northern District of New York, to the United States

Marshal for service upon Defendant M & T Bank; and it is further

       ORDERED that a formal response to Plaintiff's complaint be filed by Defendant as

provided for in the Federal Rules of Civil Procedure subsequent to service of process on

Defendant; and it is further

       ORDERED that all pleadings, motions and other documents relating to this action must

bear the case number assigned to this action and be filed with the Clerk of the United States

District Court, Northern District of New York, 7th Floor, Federal Building, 100 S. Clinton St.,

Syracuse, New York 13261-7367. Any paper sent by a party to the Court or the Clerk must

be accompanied by a certificate showing that a true and correct copy of same was served

on all opposing parties or their counsel. Any document received by the Clerk or the Court

which does not include a proper certificate of service will be stricken from the docket.

Plaintiff must comply with all requests by the Clerk’s Office for any documents that are

necessary to maintain this action. All parties must comply with Local Rule 7.1 of the Northern

District of New York in filing motions. Plaintiff is also required to promptly notify the

Clerk’s Office and all parties or their counsel, in writing, of any change in her address; her

failure to do so will result in the dismissal of this action; and it is further

       ORDERED that the Clerk serve a copy of this Order and a packet containing General

Order 25 on Plaintiff.



Dated: February 5, 2019
       Syracuse, New York



                                                  2
